Appellant files a motion for rehearing, citing many authorities and showing care and effort in the preparation and presentation of the questions raised. A review of the record discloses but two bills of exceptions were taken, one of which complains of an alleged separation of the jury and the other, of the admission of the testimony of Jack Bradley, a deputy sheriff, who was permitted to make the statement set out in the original opinion. Alleged error in failing to sustain the second bill of exceptions is argued at length in the motion.
We are compelled to take the record as it is made in the trial court, and with reference to this matter, after stating the objectionable testimony in said bill, same sets out the objection made by appellant, which is also quoted in the original opinion, viz: that appellant objected to the admission of the statement because made to an officer while under arrest and without warning. How is this court to know that appellant believed himself to be under arrest? How is this court to know that the officer had disclosed his official capacity, or that same was known to appellant? These matters being stated in the bill merely as grounds of the objection, do not prove themselves. We have no better settled principle of practice than that the bill by its own contents and terms must manifest the truth of the matters stated as grounds of objection, and many authorities affirm the proposition that this court can not be compelled to search through the statement of facts and other parts of the record in order to find out whether matters objected to were really objectionable. The bill before us, after stating the objections made, proceeds to set forth that the court overruled the objections and admitted the testimony to which the defendant excepted. This is not enough.
We regret that we can not vary the rules established. A review of many authorities cited by counsel in his able brief would be interesting as probably explaining what he thinks to be utterances of the court in line with his contention, but we are compelled to content *Page 451 
ourselves with saying that we do not think same show the conclusion reached by us and announced in the opinion to be incorrect.
The motion for rehearing will be overruled.
Overruled.